Endicott, J.
Upon the facts reported, the presiding judge was justified in finding that the defendant Conant was liable on the note as an original promisor. The note was made in 1872 by the defendant Putnam, payable to the plaintiff, and, before delivery, was mdorsed by Conant. The conversation that passed between Putnam and Conant, at the time Conant was persuaded to put his name on the note, was immaterial, if not known to *365the plaintiff, and if he had not authorized Putnam to request Conant to indorse it for his own accommodation. If the intention or understanding with which Conant indorsed it was not known to the plaintiff when he received it, he had the right to rely upon the contract entered into by Conant, as it appeared in the note itself, and could properly assume that Conant in tended to give him security for the debt of Putnam. The fraud of Putnam in procuring the signature of Conant cannot operate to the injury of the plaintiff. Patch v. Washburn, 16 Gray, 82. Sweetser v. French, 2 Cush. 309. Wareham Bank v. Lincoln, 3 Allen, 192. The St. of 1874, c. 404, has no application to this case. Cook v. Googins, 126 Mass. 410.

Exceptions overruled